Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 1 of 15

ME xtiantk Casualty

«#. Insurance Company

February 16, 2017

CERTIFIED MAIL
(7016 2070 0000 5085 3918)
AND REGULAR U.S. MAIL

Bryan’s Home Improvement Corporation
2 Franka Place Apt. #9

Spring Valley, NY 10977

Attention: Mr. Jesus Alonso Zoja

Re: — Policy Number: L068018330
Claim Number: 0136N Y083839
Insured: Bryan’s Home Improvement Corporation
Claimant: Daniel Rivera
Case Name: Daniel Rivera v. Home Depot U.S.A., Inc.

Third Party Complaint: Home Depot U.S.A., Inc. v.
Bryan’s Home Improvement Corp.

Case No. 16 CV 7552
Venue: United States District Court, Southern District of New
York

DECLINATION OF COVERAGE
Dear Mr. Zoja:

Atlantic Casualty Insurance Company (ACIC) has received the Original Complaint filed by
Daniel Rivera against Home Depot, U.S.A., Inc., and the Third Party Complaint filed by Home
Depot U.S.A. Inc., v. Bryan’s Home Improvement Corp. These Complaints arise from injuries
claimed by Daniel Rivera, due to a fall from a ladder on August 22, 2015, while in the course
and scope of his employment with Bryan’s Home Improvement Corp, ACIC has reviewed the
allegations, the ACIC policy and other relevant information, where applicable. Based on this
review, ACIC is unable to find coverage for the damages sought against you in the lawsuit.

This matter was tendered to ACIC by the attorney for Home Depot U.S.A., Inc., seeking defense
and indemnity under the above referenced policy. This letter explains certain coverage issues as
they relate to you, the named insured, and the tendering party and reserves all of ACIC’s rights
under this policy.

400 Commerce Court, Goldsboro, North Carolina 27534
Phone 919-759-3319 Toll Free 1-877-222-5522 Fax (919) 751-2502
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 2 of 15

The Third Party Complaint was also sent to ACIC by attorney, Michael Miliano, Esq., of NYSIF,
the Workers Compensation carrier for Bryan’s Home Improvement Corporation. Mr. Miliano
also tendered the defense of Bryan’s Home Improvement Corp. for the Third Party Complaint
for the allegations of Breach of Contract, and contractual contribution/indemnification.

ACIC will discuss the allegations in the lawsuit but understands that these allegations are
unproven and may be untrue, incomplete or embellished. ACIC does not conclude that any
allegation is true. No statement in this letter should be construed otherwise.

FACTS AND COVERAGE SUMMARY

The claim tendered to Bryan’s Home Improvement Corporation, arises from the claims and
lawsuit filed by Daniel Rivera, an employee of Bryan’s Home Improvement Corporation. Mr.
Rivera claims that on August 22, 2015, while in the course and scope of his employment with
Bryan’s Home Improvement Corporation, he was performing construction /remodeling work,
was up on a ladder, and sustained an electrical shock, causing him to fall from the ladder.

Mr. Rivera alleges that Home Depot U.S.A., Inc., was the construction manager of the project,
located at 58 Cooks Avenue, Yonkers, NY; and failed to maintain a safe work area for the
workers on the project. He claims that the accident was caused by the negligence and
carelessness of Home Depot U.S.A., and that Home Depot violated the New York Labor Laws,
and caused/permitted an unsafe condition to exist.

In the Third Party Complaint, Home Depot U.S.A., Inc., alleges that any and all injuries
sustained by Mr. Rivera were caused by the “negligence, in whole or part”, of Bryan’s Home
Improvement Corp. If it is found that Home Depot is liable for the injuries sustained by Mr.
Rivera, then damages are to be apportioned among the Plaintiff, Home Depot, and Bryan’s
Home Improvement Corp. Home Depot U.S.A. also alleges that Bryan’s Home Improvement
Corporation breached the contract with Home Depot U.S.A., and owes defense and
indemnification (payment of any damages) to Home Depot U.S.A. Inc.

The Workers’ Compensation carrier for Bryan’s Home Improvement Corporation has also
submitted the complaint for the sharing of defense costs and the defense of Bryan’s Home
Improvement Corporation.

The extent and type of injuries being claimed by Mr. Rivera are currently not known.

Policy number L068018330 was issued to Bryan’s Home Improvement Corporation for the
period of July 14, 2015 to cancellation on February 5, 2016. The Policy’s declaration page
indicates the form of the insured’s business was an Organization (Other than Partnership or Joint
Venture). The policy contains a limit of liability of $1,000,000.00 for each occurrence limit.

For the reasons stated in this letter, we can find no coverage for the claim and suit under this
policy with ACIC. There is no present defense obligation based on the information currently
available to ACIC. Accordingly, you should consult an attorney of your choosing and at your
expense.
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 3 of 15

Please note that new or additional allegations and/or facts beyond those presented to ACIC and
summarized briefly in this letter could change ACIC’s position. Anyone seeking coverage must

notify ACIC immediately of any additional lawsuit allegations filed against you so that we may

re-evaluate coverage under this policy at that time. ACIC reserves the right to amend,
supplement, or modify the information and any resulting coverage changes as further
information or allegations develop.

If you have not already done so, you should notify any other primary insurer and any excess or
umbrella insurer of this claim as soon as possible. ACIC’s analysis of coverage is limited to this
policy. If you are aware of any other ACIC policies that may afford coverage for this matter,
please inform ACIC immediately.

RELEVANT POLICY PROVISIONS

The above referenced policy contains the Commercial General Liability Coverage Form
CG 00 01 10 01 that has the following language:

SECTION I - COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY

I. Insuring Agreement
a. We will pay those sums that the insured becomes legally obligated to

pay as damages because of “bodily injury” or “property damage” to which
this insurance applies. We will have the right and duty to defend the insured
against any “suit” seeking those damages. However, we will have no duty to
defend the insured against any “suit” seeking damages for “bodily injury” or
“property damage” to which this insurance does not apply. We may, at our
discretion, investigate any “occurrence” and settle any claim or “suit” that
may result. But:

(1) The amount we will pay for damages is limited as described in
Section II — Limits Of Insurance; and
(2) Our right and duty to defend ends when we have used up the
applicable limit of insurance in the _payment.of judgments or settlements
under Coverages A or B or medical expenses under Coverage C.

No other obligation or liability to pay sums or perform acts or services is
covered unless explicitly provided for under Supplementary Payments —
Coverages A and B.

b. This insurance applies to “bodily injury” and “property damage” only if:

(1) The “bodily injury” or “property damage” is caused by an
“occurrence” that takes place in the “coverage territory”;
(2) The “bodily injury” or “property damage” occurs during the policy
period; and
xR
e. Damages because of “bodily injury” include damages claimed by any
person or organization for care, loss of services or death resulting at
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 4 of 15

any time from the “bodily injury”.
ok oR
2. Exclusions

This insurance does not apply to:

b. Contractual Liability
“Bodily injury” or “property damage” for which the insured is obligated to
pay damages by reason of the assumption of liability in a contract or
agreement. This exclusion does not apply to liability for damages:

(1) That the insured would have in the absence of the contract
or agreement; or

(2) Assumed in a contract or agreement that is an “insured contract”,
provided the “bodily injury” or “property damage” occurs subsequent to
the execution of the contract or agreement. Solely for the purposes of
liability assumed in an “insured contract”, reasonable attorney fees and
necessary litigation expenses incurred by or for a party other than an
insured are deemed to be damages because of “bodily injury” or
“property damage”, provided:

(a) Liability to such party for, or for the cost of, that
party’s defense has also been assumed in the same
“insured contract”; and
(b) Such attorney fees and litigation expenses are for defense of
that party against a civil or alternative dispute resolution proceeding
in which damages to which this insurance applies are alleged.

oho ok

d. Workers’ Compensation And Similar Laws
Any obligation of the insured under a workers’ compensation, disability
benefits or unemployment compensation law or any similar law.

COVERAGE C MEDICAL PAYMENTS
I. Insuring Agreement

a. We will pay medical expenses as described below for "bodily injury"
caused by an accident:

(1) On premises you own or rent;

(2) On ways next to premises you own or rent; or

(3) Because of your operations;
provided that:

(1) The accident takes place in the "coverage territory" and during the
policy period;

(2) The expenses are incurred and reported to us within one year of
the date of the accident; and

(3) The injured person submits to examination, at our expense, by
physicians of our choice as often as we reasonably require.

b. We will make these payments regardless of fault. These payments will
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 5 of 15

not exceed the applicable limit of insurance. We will pay reasonable
expenses for:

(1) First aid administered at the time of an accident;

(2) Necessary medical, surgical, x-ray and dental services, including
prosthetic devices; and

(3) Necessary ambulance, hospital, professional nursing and funeral
services.

2. Exclusions |
We will not pay expenses for "bodily injury":
a. Any Insured
To any insured, except "volunteer workers".
b. Hired Person
To a person hired to do work for or on behalf of any insured or a tenant of any
insured.
c. Injury On Normally Occupied Premises
To a person injured on that part of premises you own or rent that the
person normally occupies.
d. Workers Compensation And Similar Laws
To a person, whether or not an "employee" of any insured, if benefits
for the "bodily injury" are payable or must be provided under a
workers' compensation or disability benefits law or a similar law.
e. Athletics Activities
To a person injured while taking part in athletics.
Sf. Products-Completed Operations Hazard
Included within the "products-completed operations hazard".
g. Coverage A Exclusions
Excluded under Coverage A.
h. War
Due to war, whether or not declared, or any act or condition incident
to war. War includes civil war, insurrection, rebellion or revolution.

oe

SECTION IV — COMMERCIAL GENERAL LIABILITY CONDITIONS

OR

2. Duties In The Event Of Occurrence, Offense, Claim Or Suit

a. You must see to it that we are notified as soon as practicable of an
"occurrence" or an offense which may result in a claim. To the extent
possible, notice should include:

(1) How, when and where the "occurrence" or offense took place;

(2) The names and addresses of any injured persons and witnesses;
and

(3) The nature and location of any injury or damage arising out of the
"occurrence" or offense.

b. Ifa claim is made or "suit" is brought against any insured, you must:
(1) Immediately record the specifics of the claim or "suit" and the date
received; and
(2) Notify us as soon as practicable.
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 6 of 15

e,

You must see to it that we receive written notice of the claim or "suit" as
soon as practicable.

You and any other involved insured must:

(1) Immediately send us copies of any demands, notices, summonses
legal papers received in connection with the claim or "suit";

(2) Authorize us to obtain records and other information;

(3) Cooperate with us in the investigation or settlement of the claim or
defense against the "suit"; and

(4) Assist us, upon our request, in the enforcement of any right
against any person or organization which may be liable to the
insured because of injury or damage to which this insurance may
also apply.

d. No insured will, except at that insured's own cost, voluntarily make a

payment, assume any obligation, or incur any expense, other than for first aid,

without our consent.
2h GK ok

SECTION V - DEFINITIONS

3.

KR

"Bodily injury” means bodily injury, sickness or disease sustained
by a person, including death resulting from any of these at any time.

"Insured contract" means:

a,

A contract for a lease of premises. However, that portion of the contract for a
lease of premises that indemnifies any person or organization for damage by
fire to premises while rented to you or temporarily occupied by you with
permission of the owner is not an "insured contract";

A sidetrack agreement;

Any easement or license agreement, except in connection with

construction or demolition operations on or within 50 feet of a railroad;

An obligation, as required by ordinance, to indemnify a municipality,

except in connection with work for a municipality;

An elevator maintenance agreement;

That part of any other contract or agreement pertaining to your business
(including an indemnification of a municipality in connection with work
performed for a municipality) under which you assume the tort liability of
another party to pay for "bodily injury" or "property damage" to a third
person or organization. Tort liability means a liability that would be imposed
by law in the absence of any contract or agreement.

Paragraph f. does not include that part of any contract or agreement:

(1) That indemnifies a railroad for "bodily injury" or "property

damage" arising out of construction or demolition operations, within 50 feet
of any railroad property and affecting any railroad bridge or trestle, tracks,
road-beds, tunnel, underpass or crossing;

(2) That indemnifies an architect, engineer or surveyor for injury or

damage arising out of:

(a) Preparing, approving, or failing to prepare or approve, maps,
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 7 of 15

shop drawings, opinions, reports, surveys, field orders, change
orders or drawings and specifications; or

(b) Giving directions or instructions, or failing to give them, if
that is the primary cause of the injury or damage; or

(3) Under which the insured, if an architect, engineer or surveyor,
assumes liability for an injury or damage arising out of the insured's
rendering or failure to render professional services, including those listed in
(2) above and supervisory, inspection, architectural or engineering activities,

ok ok

13. "Occurrence” means an accident, including continuous or repeated
exposure to substantially the same general harmful conditions.

* OK
18. "Suit" means a civil proceeding in which damages because of

not

“bodily injury”, "property damage" or "personal and advertising injury" to
which this insurance applies are alleged. "Suit" includes:

a. An arbitration proceeding in which such damages are claimed and to
which the insured must submit or does submit with our consent; or

b. Any other alternative dispute resolution proceeding in which such
damages are claimed and to which the insured submits with our consent.

THE POLICY INCLUDES THE FOLLOWING ENDORSEMENTS:

EXCLUSION OF INJURY TO EMPLOYEES, CONTRACTORS AND
EMPLOYEES OF CONTRACTORS

Exclusion e. Employer’s Liability of SECTION I - COVERAGES,
COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE LIABILITY
is replaced by the following:

This insurance does not apply to:

(i) “Bodily injury” to any “employee” of any insured arising out of or
in the course of:

(a) Employment by any insured; or

(b) Performing duties related to the conduct of any insured’s
business;

(it) “Bodily injury” to any “contractor” for which any insured may
become liable in any capacity; or

(tit) “Bodily injury” sustained by any spouse, child, parent, brother or
sister of any “employee” of any insured, or of a “contractor”, as a
consequence of any injury to any person as set forth in paragraphs
(i) and (ii) of this endorsement.
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 8 of 15

This exclusion applies to all claims and “suits” by any person or organization
for damages because of “bodily injury” to which this exclusion applies including
damages for care and loss of services.

This exclusion applies to any obligation of any insured to indemnify or
contribute with another because of damages arising out of “bodily injury” to
which this exclusion applies, including any obligation assumed by an insured
under any contract.

With respect to this endorsement only, the definition of “Employee” in the
SECTION V - DEFINITIONS is replaced by the following:

“Employee” shall include, but is not limited to, any person or persons hired,
loaned, leased, contracted, or volunteering for the purpose of providing services
to or on behalf of any insured, whether or not paid for such services and whether
or not an independent contractor.

As used in this endorsement, “contractor” shall include, but is not limited to, any
independent contractor or subcontractor of any insured, any general contractor,
any developer, any independent contractor or subcontractor of any general
contractor, any independent contractor or subcontractor of any developer, any
independent contractor or subcontractor of any property owner, and any and all
persons working for and or providing services and or materials of any kind for
these persons or entities mentioned herein.

AGL-O055A 3/13

LIMITATION - DUTY TO DEFEND

Where there is no coverage under this policy, there is no duty to defend any
insured.

Our determination regarding a defense obligation under this policy may be made
on documentation, evidence, or information extrinsic to any complaint or
pleading presented to us, provided such documentation, evidence or information
does not contradict a pleaded allegation and provided such documentation,
evidence or information relates solely to a discrete coverage issue under this
policy.

For those qualifying as an additional insured by way of an additional insured
endorsement, we have the right, but not the duty, to defend.

AGL-056 3/13

EXCLUSION — EXPECTED OR INTENDED
Exclusion 2. a. of SECTION I - COVERAGES, COVERAGE A —- BODILY

INJURY AND PROPERTY DAMAGE LIABILITY is deleted and replaced by
the following:
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 9 of 15

a. Expected Or Intended Injury
“Bodily injury” or “property damage” expected or intended from the
standpoint of any insured.

AGL-068 3/13

INSURING AGREEMENT AMENDMENT - USE OF EXTRINSIC
EVIDENCE - RIGHT TO DEFEND

A. Paragraph 1. a. of SECTION I - COVERAGES, COVERAGE A BODILY
INJURY AND PROPERTY DAMAGE LIABILITY is replaced by the
following:

a. We will pay those sums that the insured becomes legally obligated to pay
as damages because of “bodily injury” or “property damage” to which .
this insurance applies. ‘We will have the right and the duty to defend the
insured against any “suit” seeking covered damages. We will have the
right, but not the duty, to defend any insured against any “suit” for which
we dispute coverage. We will have no duty to defend or indemnify any
insured against any “suit” seeking damages for “bodily injury” or
“property damage” where there is no coverage under the policy. We will
have the right, but not the duty, to defend those qualifying as an additional
insured by way of an additional insured endorsement.

We may look to extrinsic evidence outside of the allegations and/or facts
pleaded by any claimant to determine whether we owe a duty to defend or
indemnify against a lawsuit seeking “bodily injury” or “property
damage,” provided that extrinsic evidence does not contradict a
claimant’s pleaded allegation. We may, at our discretion, investigate any
“occurrence” and settle any claim or “suit” that may result. But:
(1) The amount we will pay for damages is limited as described in
SECTION HI - LIMITS OF INSURANCE; and

(2) Our right and duty to defend a claim to which this insurance applies
ends when we have used up the applicable limit of insurance in the
payment of judgments or settlements under COVERAGES A or B or
medical expenses under COVERAGE C.

Paragraphs b. (3), c. and d. under Paragraph I. Insuring Agreement of
SECTION I - COVERAGE A - BODILY INJURY AND PROPERTY
DAMAGE LIABILITY are deleted.
No other obligation or liability to pay sums or perform acts or services is
covered unless explicitly provided for under SUPPLEMENTARY
PAYMENTS - COVERAGES A and B.

AGL-077 10-16

CONDITION - ARBITRATION
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 10 of 15

If we and any insured do not agree whether coverage is provided under this
policy for a claim made against any insured, then either party may make a written
demand for arbitration.

When this demand is made, each party will select an arbitrator. The two
arbitrators will select a third. If they cannot agree within 30 days, either may
request that selection be made by a judge of a court having jurisdiction. Each
party will:

(1) Pay the expenses it incurs; and
(2) Bear the expenses of the third arbitrator equally.

Unless both parties agree otherwise, arbitration will take place in the county or
parish in which the address shown in the Declarations is located. Local rules of
law as to procedure and evidence will apply. Any decision agreed to or damages
awarded by the arbitrators may be appealed to a court of competent jurisdiction.
AGL-096 3/13

NEW YORK CHANGES -
COMMERCIAL GENERAL LIABILITY COVERAGE FORM

A. The following is added as Paragraph e. to the Duties In The Event Of
Occurrence, Offense, Claim Or Suit Condition (Paragraph 2. of Section IV
— Commercial General Liability Conditions):

2. Duties In The Event Of Occurrence, Offense, Claim Or Suit

e. Notice given by or on behalf of the insured, or written notice by or on
behalf of the injured person or any other claimant, to any agent of
ours in New York State, with particulars sufficient to identify the
insured, shall be considered to be notice to us.

B. arggrap 3. of Section IV — Commercial General Liability Conditions is
replaced by the following:

3. Legal Action Against Us

a. Except as provided in Paragraph b., no person or organization has a
right under this Coverage Part:

(1) To join us as a party or otherwise bring us into a "suit" asking for
damages from an insured; or

(2) To sue us on this Coverage Part unless all of its terms have been
fully complied with.

A person or organization may sue us to recover on an agreed
settlement or on a final judgment against an insured; but we will
not be liable for damages that are not payable under the terms of
this Coverage Part or that are in excess of the applicable limit of
insurance. An agreed settlement means a settlement and release of
liability signed by us, the insured and the claimant or the
claimant's legal representative.

b. With respect to "bodily injury" claims, if we deny coverage or do not
admit liability because an insured or the injured person, someone
acting for the injured person or other claimant fails to give us written
notice as soon as practicable, then the injured person, someone acting
for the injured person or other claimant may bring an action against
us, provided the sole question is whether the denial of coverage or
nonadmission of liability is based on the failure to provide timely
notice.

10
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 11 of 15

However, the injured person, someone acting for the injured person or
other claimant may not bring an action if within 60 days after we deny
coverage or do not admit liability, we or an insured:

(1) Brings an action to declare the rights of the parties under the
policy; and
(2) Names the injured person, someone acting for the injured person
or other claimant as a party to the action.
C. The following provision is added and supersedes any provision to the
contrary:

Failure to give notice to us as required under this Coverage Part shall not
invalidate any claim made by the insured, injured person or any other
claimant, unless the failure to provide such timely notice has prejudiced us.
However, no claim made by the insured, injured person or other claimant will
be invalidated if it shall be shown not to have been reasonably possible to give
such timely notice and that notice was given as soon as was reasonably
possible thereafter. 4

AGL-0163NY 1/09

ADDITIONAL INSURED — OWNERS, LESSEES OR
CONTRACTORS - SCHEDULED PERSON OR
ORGANIZATION

SCHEDULE

Name Of Additional Insured Person(s) THD At Home Services, Inc., and the
Home Depot

Location(s) of Covered Operations Any location(s) as required by a
written contract with the Additional
Insured, Person(s) or
Organization(s) scheduled on this
endorsement.

Information required to complete this Schedule, if not shown above, will be shown
in the Declarations.

A. Section II — Who Is An Insured is amended to include as an additional insured
the person(s) or organization(s) shown in the Schedule, but only with respect
to liability for "bodily injury", "property damage" or "personal and
advertising injury" caused, in whole or in part, by:

1. Your acts or omissions; or

2. The acts or omissions of those acting on your behalf;

in the performance of your ongoing operations for the additional insured(s) at
the location(s) designated above.

B. With respect to the insurance afforded to these additional insureds, the
following additional exclusions apply:

Lit
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 12 of 15

This insurance does not apply to "bodily injury" or “property damage"

occurring after:

1, All work, including materials, parts or equipment furnished in connection
with such work, on the project (other than service, maintenance or
repairs) to be performed by or on behalf of the additional insured(s) at the
location of the covered operations has been completed; or

2. That portion of "your work" out of which the injury or damage arises has
been put to its intended use by any person or organization other than
another contractor or subcontractor engaged in performing operations for
a principal as a part of the same project.

 

 

CG2010B 7/04
ADDITIONAL INSURED —- OWNERS, LESSEES OR CONTRACTORS -
COMPLETED OPERATIONS
SCHEDULE
Name Of Additional Insured Location And Description Of
Person(s) Or Organization(s): Completed Operations
THD At Home Services, Ine. Any location(s) as required by a
And The Home Depot written contract with the Additional

Insured, Person(s) or
Organization(s) scheduled on this
endorsement.

 

 

Information required to complete this Schedule, if not shown
above, will be shown in the Declarations.

 

 

 

Section II — Who Is An Insured is amended to include as an additional insured the
person(s) or organization(s) shown in the Schedule, but only with respect to
liability for "bodily injury" or "property damage” caused, in whole or in part, by
"your work" at the location designated and described in the schedule of this
endorsement performed for that additional insured and included in the "products-

completed operations hazard".
CG2037B 7/04

COVERAGE ANALYSIS

This insurance does not apply to “bodily injury” or “property damage” for which the insured is
obligated to pay damages due to breach of contractual obligation.

[2
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 13 of 15

There is no Medical Payments coverage for “bodily injury” for any person hired to do work for
or on behalf of any insured.

There is no Medical Payments coverage for any obligation of the insured under a workers’
compensation, disability benefits or unemployment compensation law or any similar law.

This insurance does not apply to any obligation of the insured under workers' compensation,
disability benefits or unemployment compensation law or any similar law.

This policy requires that all occurrences, claims and suits be reported as soon as the insured is
aware of an "occurrence" or an offense that may result in a claim. You were aware of the
occurrence, claim or suit and failed to report it timely. Recent notice of this claim, occurrence
and suit is untimely and is a violation of the policy conditions cited above.

This insurance does not provide coverage for “bodily injury” to any “employee” of any insured
arising out of or in the course of employment or performing duties related to the conduct of any
insured’s business. This insurance does not provide coverage for “bodily injury” to any
“contractor” for which any insured may become liable in any capacity. Because the Plaintiff
acted as an “employee”, or “contractor” as defined by the “Exclusion of Injury to Employees,
Contractors and Employees of Contractors" endorsement or was working for any “contractor”,
there is no coverage for any party under the policy.

The “Exclusion of Injury to Employees Contractors and Employees of Contractors" applies to
any obligation of any insured to indemnify or contribute with another because of damages arising
out of “bodily injury” to which this exclusion applies, including any obligation assumed by an
insured under any contract.

This insurance does not apply to a duty to defend any insured where there is no coverage under
the policy. Our determination regarding a defense obligation under this policy may be made on
evidence or information outside of any complaint or pleading presented to us. For those
qualifying as an additional insured by way of an additional insured endorsement, we have the
right, but not the duty, to defend.

This insurance does not apply to “bodily injury” or “property damage” expected or intended
from the standpoint of any insured.

If we and any insured do not agree whether coverage is provided under this policy for a claim
made against any insured, then either party may make a written demand for arbitration.

Other provisions of the policy may apply.

DECLINATION OF COVERAGE
Because of, but not limited to, the language of the exclusions and definitions noted above, and in
light of the description of the loss, ACIC can find no coverage for the lawsuit under this policy.

ACIC will be unable to respond to the litigation associated therewith, either to indemnify you, or
to defend your interests in connection with this litigation under this policy.

13
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 14 of 15

ACIC declines coverage to all parties to this claim and suit including the plaintiff. Where
provisions, exclusions or endorsements preclude coverage to the named insured, there is no
coverage for additional insureds or any party seeking a benefit of the policy based on the same
provisions. By copy of this letter, ACIC notifies all parties that there is no coverage for them for
this occurrence, claim and suit.

This statement of ACIC’s position is without prejudice to you or to ACIC. It is based on
information provided to date. ACIC reserves its right to supplement this statement of its position
with additional grounds for reserving its rights or denying coverage under its referenced policy
should any such grounds appear hereafter. Nothing in this letter shall be construed as a waiver,
extinguishment, or modification of any rights, remedies, terms, conditions, and/or exclusions
contained in the policy and/or provided by applicable law.

ACIC will reconsider its position in light of any additional information you may have or any
analysis you may wish to present that, in your opinion, shows that coverage applies to this claim
so clearly that ACIC should have no need to deny coverage. If you wish us to re-examine this
matter on that basis, please write to the undersigned representative, setting out any such
additional information or analysis. If such additional information is included in documents that
have not already been supplied to ACIC, please enclose copies of those documents.

Should you wish to take this matter up with Insurance Division of the New York State
Department of Financial Services, you may file with the Department either on its website at
www.dfs.ny.gov/consumer/fileacomplainuhtm or you may write to or visit the Consumer
Assistance Unit, NYS Department of Financial Services, at: 25 Beaver Street, New York, NY
10004-2319 or One Commerce Plaza, Albany, NY 12257.

 

Sincerely,

Diana Hammond, AIC
Litigation Claims Examiner
Tel: (919) 759-7530
Fax: (919) 759-7597

cc: Arturo M. Boutin, Esq.
D’ Amato & Lynch, LLP
225 Liberty Street
New York, New York 10281

Home Depot U.S.A. Inc.
2890 Cumberland Parkway, 3rde Floor
Atlanta, Georgia 30339

Home Depot U.S.A. Inc.
2455 Paces Ferry Road NW, C-20

14
Case 1:16-cv-07552-JGK Document 191-1 Filed 07/03/19 Page 15 of 15

Atlanta, Georgia 30330

Michael J. Miliano, Esq.
NYSIF Supervising Attorney
199 Church Street

New York, NY 10007

Steven R, Payne, Esq.

Ginarte, O’ Dwyer, Gonzalez, Gallardo & Winograd, LLP
225 Broadway, 13" Floor

New York, New York 10007

15
